DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 7/13/2022 has been received. 
Claims 21-23 are added.
Claims 1-23 are pending and claims 19-20 and 23 are withdrawn from further consideration.
Claims 1-18 and 21-22 are currently under examination. 
A telephone call was made to Ms. Sundby on 7/27/2022 concerning issues of statutory double patenting and potential prior arts (See below Office Action).  Ms. Sundby requested a written office action for the record. 
A terminal disclaimer has been filed and approved on 7/13/2022. Therefore, the double patenting rejections over co-pending application 17/260,609 is withdrawn. However, it is noted that the co-pending 17/260,609 has also amended the claims on 6/3/2022 and become duplicates to the instant invention. Accordingly, a statutory double patenting rejection is set forth below. Note, the statutory double patenting cannot be overcome by filing terminal disclaimer under 35 USC 101.
The rejection on Claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment.
In view of new light, the current application is re-opened for prosecution. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1-18 and 21 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-6, 8-18 of copending Application No. 17/260,609 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The issue here is new matter. 

Claims 21-22 depend on independent claim 1 and 16 where both claim 1 and claim 2 recite immobilizing JUNO protein on a dish, microbead or electrode. Claim 21 and 22, depending on claim 1 and claim 16, respectively, now have an additional chip substrate. In another word, the sensor of claim 21 and 22 now have at least one substrate selected from a dish, microbead or electrode, AND a chip, i.e. two different kinds of substrates on one biosensor (emphasis added).  This feature does not have support. 

Note, if applicants’ intention is to immobilize JUNO on a chip on the biosensor, the previous Aydin (Nature 2016 534: 562-565) reference would still read on (See Methods and Materials). Aydin stated “Human Juno20-228 was amine-coupled to the SPR sensor chip”.(Figure 3(d) illustration)(emphasis added).  The intended use or function, please see below Biachni reference discussion.  The anticipatory/obviousness rejection by Adyin would NOT be repeated here. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As has been discussed above under “new matter” (35 USC 112, first paragraph), it is not clear whether applicants intend to a chip biosensor having immobilized JUNO thereon. Please clarify. As to the prior art purpose, previous office action (mailed on 3/4/2022), Aydin reference teaches such biosensor structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 16-17 are rejected under 35 USC 102(a)(1) as anticipated by Bianchi (Nature 2014 508:483-487; IDS reference) as evidenced by Kerr (J. Visualized Experiments  2012  61: e3881).

As to the main claims 1 and 16, the invention directs to a product, i.e. a biosensor having Juno or fragments thereof immobilized on substrate, i.e. a dish, microbead or electrode. 

Bianchi teaches studying interaction of Juno and Izumo1 for reproductive study, i.e. fertilization (Abstract). Bianchi using AVEXIS system (Avidity-Based Extracellular Interaction Screening)(as shown/evidenced by Kerr) to study the interaction and binding between the Juno and Izumo1. At the page describing Method, under “Extracellular protein interaction screening by AVEXIS”, Bianchi stated  “The mouse Izumo1–Juno interaction has been repeated more than three times in the laboratory by AVEXIS using independent protein preparations; importantly, the interaction is observed if the Izumo1 or Juno proteins are presented as either the bait or prey” 

Bianchi used the immobilized Juno as a “bait” on the microtiter plate (which can be considered as a dish under broadest reasonable interpretation BRI) for the prey Izumo1 molecule to bind.The binding results were shown in Figure 3.

As to the details of AVEXIS, Kerr shows the binding principle as below (see Figure 1). 
    PNG
    media_image1.png
    455
    1200
    media_image1.png
    Greyscale


Particularly, the bait (Juno) is immobilized on the microtiter plate (the very right illustration).

As to the “intended use”, i.e. binding to Izumo1 as a surface antigen on sperm cell, the case law has established that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Thus binding to Izumo1 when presents as a surface antigen on a sperm and the binding of Juno with Izumo1 is an intended use, the structure of the sensor of Bianchi would be capable of performing the same function because of the same features. 

With regard to claim 4, the Juno protein has at least 95% identity of SEQ ID No. 1.

With regard to claim 6, 9 and 17,  same rationale of intended use, i.e. sperm function is determined from the binding to Juno, configured to an additional moiety selected from a peptide or a label, or determining sperm function by binding, can be applied here. The product of Bianchi is essentially the same as that of the instant biosensor, i.e. a substrate having Juno or its fragment(s) immobilized thereon, and would be inherently capable of performing the intended uses. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim(s) 1, 3-9, 16-17 are rejected under 35 USC 103 as unpatentable by Grayson (Royal Society Open Science 2015 Vol. 2: 150296) in view of Campbell (“Monoclonal Antibody Technology”, Elsevier Sci Pub. 1984, total 15 pages) and Anderson (US 6649419).

Grayson reviews the importance of Juno-Izumo interaction in the reproductive study (See Abstract). The Juno protein has been identified and sequenced. 

The case law has established such step is obvious and within routine skill in the art because the Board of Patent Appeals and interferences has taken the position that once an antigen has been isolated and sequenced, the manufacture of monoclonal antibodies against it is prima facie obvious. See Ex parte Ehrlich, 3 USPQ 2d 1011 (PTO Bd. Pat. APP. & Int. 1987), Ex parte Sugimoto, 14 USPQ 2d 1312 (PTO Bd. Pat. APp. & Int. 1990). This is evidenced by Campbell even now becomes a trend, at section 1.3.4 “It is customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (sometimes without a clear objective for their application)”, not alone that Juno has been identifying playing an important role in the interaction between sperm and egg.  Moreover, Campbell teaches how to make antibody from target antigen, including selecting antigen, immunizing animal and isolating hybridoma antibody from the animals (See whole document). However, Campbell does not explicitly teach immobilizing antigen on a solid substrate for isolating and purifying antibody. 

Anderson teaches that immobilizing antigen on microbeads for purifying antibodies from sample from affinity methods, e.g. column chromatography (Col. 23, line 35-55). The beads can be of iron oxide (Col 8, line 45-Col. 9, line 45).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Campbell and Anderson to make, isolate and purify Juno antibody by immobilizing Juno protein on the solid beads with reasonable expectation of success. Nowadays making and isolating antibody is well-known and commonly practiced in the field.  

As to the intended uses in claims 1, 6-7, 9 and 17, same rationale applied here (see above discussion). 

7. 	Comments:  
As to the product claims 1 and 16, claims 2 and 18 are free of prior art.
As to the methods, claims 10-15 are free of prior art. The closest prior art is the reference of Adyin where Adyin does not teach immobilizing JUNO protein or fragments thereof on a dish, microbead or electrode substrate for analysis. Rather Adyin directly immobilizing the JUNO on a chip on surface plasmon resonance (SPR). Moreover, the SPR sensor used by Adyin is for detecting free soluble JUNO protein, whereas the instant sensor is designed to detect whole sperm cell having  the Izumo sperm-egg fusion 1 (IZUMO1) on the sperm surface. The results of Adyin’s study have shown interaction between JUNO and IZUMO1. This alone would not prompt one ordinary skill in the art to diagnose sperm fertility by incubating whole sperm cells with a biosensor having JUNO thereon to measure the binding and correlating with sperm fertility. Note, the above reasons for allowance is NOT for the product biosensor alone but for its usage as methods. 

					Conclusion 
8.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641